DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 21-23, 26, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19-20, 24, 27, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2017/0352172 A1) in view of Paquette (US 2005/0168471 A1). Hereinafter referred as Lim and Paquette.
Regarding claims 1 and 27, Lim teaches a display device and control method of a display device, the method comprising: running a first application and a second application (FIG. 5 shows a compositing window manager composing a video frame from display contents produced by two application programs. Application program A and application program B are two application programs running on a computing device (page 4 paragraph (0053))); allocating a front window buffer and a back window buffer to each of the first application and the second application on a memory of the display device (Figure 5 shows application program A (501), application program B (502), Display buffer A (503) and display buffer B (504)); displaying a first image associated with the first application based on the front window buffer and the back window buffer (typically, the video buffer associates with consumption is referred to as front buffer. The video buffer associates with production is referred to as back buffer. The role of front and back buffers may be switched or swapped (page 5 paragraph (0054)) which are allocated to the first application and displaying a second image associated with the second application based on the front window buffer and the back window buffer which are allocated to the second application (a window manager that produces a video frame by having one or more application programs writing to a video buffer directly is referred to as stacking window manager. A window manager that provides each application program with its own buffer, produces composite content based on content of one or more display buffers, and saves composite content in a video buffer is referred to as compositing window manager or composition engine (page 4 paragraph (0049)); identifying whether at least a portion of the first image is not displayed on a display by overlapping the first image with the second image (a common solution to avoid production and consumption time overlapping problem is to provide two or more video buffers, thereby at least one video buffer is assigned to production while at least one video buffer is assigned to consumption at a given time (page 5 paragraph (0054))). Lim further teaches a front window buffer is used for storing a current image currently displayed on the display and wherein the back window buffer is used for storing a subsequent image to be displayed on the display after the current image (the compositing window manager stores content in a back buffer, whereas the video hardware consumes content in a front buffer. The compositing window manager may switch roles of front and back buffers programmatically (page 7 paragraph (0084))). 
However, Lim is silent in teaching if at least the portion of the first image is not displayed on the display, retrieving at least one of the front window buffer and the back window buffer allocated to the application. Paquette teaches on (page 2 paragraph (0017)) the compositor collects the areas of all windows overlapping the region of the display frame buffer to be redrawn, in response to either a window geometry change or an explicit flush request from an application which has redrawn some portion of its buffer. The compositor then proceeds to examine each window from the front-most window to the back, collecting content from with window back buffers to be assembled into the region to be redrawn. At each window, the compositor evaluates the collected content to determine if it has accumulated all possible content for the region to be redrawn, and stops once the entire region has been filled with opaque pixel values. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Lim’s reference to include the teachings of Paquette for if at least the portion of the first image is not displayed on the display, retrieving at least one of the front window buffer and the back window buffer allocated to the application before the effective filing date of the claimed invention. A useful combination is found on Paquette (page 1 paragraph (0002)) the present invention relates generally to rending graphics in a computer environment. More specifically, the present invention is directed to using multiple frame buffers with a graphics compositor.

Regarding claims 19 and 30, Lim and Paquette teach the display device and method of claims 1 and 27. Paquette teaches a processor is further configured to: if the portion of the first image is not displayed on the display, retrieve the back window buffer allocated to the first application (page 2 paragraph (0017)).
Regarding claims 20 and 31, Lim and Paquette teach the display device and method of claims 1 and 27. Paquette, wherein the processor is further configured to: if a whole of the first image is not displayed on the display, retrieve the front window buffer and the back window buffer which are allocated to the first application (page 2 paragraph (0017)). 
Regarding claims 24 and 33, Lim and Paquette teach the display device and method of claims 1 and 27. Lim teaches the processor is further configured to: receive a request associated with retrieving the at least one of the front window buffer and the back window buffer from the first application (typically, the video buffer associates with consumption is referred to as front buffer. The video buffer associates with production is referred to as back buffer. The role of front and back buffers may be switched or swapped (page 5 paragraph (0054)). Paquette teaches retrieving a window buffer allocated to an application, the at least a portion of the image is not displayed on the display, in response to the received request (page 2 paragraph (0017)). 

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2017/0352172 A1) in view of Paquette (US 2005/0168471 A1) in view of Ashe (US 5,995,103). Hereinafter referred as Lim, Paquette and Ashe.
Regarding claims 25 and 28, Lim and Paquette teach the display device of claims 1 and 27. Lim teaches retrieve at least one of the front window buffer and the back window buffer which are allocated to the selected application (page 5 paragraph (0054)). However, Lim and Paquette are silent in teaching a processor is configured to: select an application among the first application and the second application based on specified priorities. Ashe teaches on (column 1 line 65 to column 2 line 17) a window layer’s priority class defines where in the z-order the window layer can be displayed. For example, a window layer of priority class “2”, e.g. a screen saver, will always appear in front of window layer of priority class “3”, e.g. an application program, while multiple window layers of priority class “3”, e.g. a word processing application and a spreadsheet application, can overlie each other in the z-order.
Therefore, it would be obvious to one of ordinary skill in the art to combine Lim’s and Paquette’s references to include the teachings of Ashe for a processor is configured to: select an application among the first application and the second application based on specified priorities before the effective filing date of the claimed invention. A useful combination is found on Ashe (column 1 lines 7-13) the present invention relates generally to the organization, manipulation and display of windows on a display screen of a computer system. More specifically, the present invention relates to a method and apparatus for creating, manipulating and displaying windows associated with an application program by groups.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424